Firefox                                                                                     about:blank
          Case 1:19-cv-04847-MKB-ST Document 20 Filed 06/16/20 Page 1 of 2 PageID #: 77




1 of 2                                                                               6/16/2020, 9:44 AM
Firefox                                                                                     about:blank
          Case 1:19-cv-04847-MKB-ST Document 20 Filed 06/16/20 Page 2 of 2 PageID #: 78




2 of 2                                                                               6/16/2020, 9:44 AM
